Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

Remarks
	This Notice of Allowability is in response to applicant’s amendment and RCE filed on October 29, 2021, under which claims 1, 4-10, and 12-14 were pending and under consideration. Note that claims 4-5 are cancelled in the Examiner’s Amendment shown below.

Response to Arguments
 	Applicant’s amendments filed on October 29, 2021, have overcome the previous rejections under § 103, but are not sufficient to place the application in condition for allowance for the reasons stated in the attached interview summary. However, as further reported in the interview summary, applicant has authorized the following Examiner’s amendment to place the application in condition of allowance. The previous rejections have been withdrawn. 

EXAMINER’S AMENDMENT
The entire set of claims has been amended as follows:

Claim 1. (Currently Amended) A computer-implemented method for updating a model configured to output predictions on a system, comprising:
obtaining a first set of observations of similar events, each observation being a set of one or more variables representing a state of the system at a given point in time, each variable being associated with a value corresponding to the observation, each observation being associated with a target value, the target value being a value of a target variable of the observation, the target variable being a variable representing a prediction of a behavior of the system for the observation;
generating an index of the observations of the first set by indexing each observation of the first set with its corresponding one or more variables and target value so that each observation of the first set can be retrieved from the index with a search based on at least one exact value of a variable of the observation;
obtaining the model;
training the obtained model with the first set of observations, the model being trained for, based on a given observation, evaluating a corresponding target variable;
storing the trained model;
collecting a second set of observations of current events that are similar to the events of the first set of observations, each observation of the second set being a set of variables, the observations of the second set including at least the same variables as the observations of the first set;
, from the variables of the observations of the second set,smaller variance in a number of than that of one or more other variables of the variables of the observations of the second set;
receiving, on the index, a query allowing a selection of a subset of the first set of observations, the query being performed with one or more of the identified of the identified of the identified 
returning, as a result of the query, a subset of the first set of observations;
obtaining the model trained with the first set of observations;
training the model with the returned subset of the first set of observations, the model being trained for, based on a given observation, evaluating a corresponding target variable; and
loading the model trained with the returned subset of the first set of observations, for use.
Claims 2-3. (Cancelled)

Claims 4-5. (Cancelled)

Claim 6. (Currently Amended) The computer-implemented method of claim 1, further comprising:
identifying one or more unknown variables among the variables of the second set of observations, an unknown variable being a variable having one or more missing values; and 
indexing each observation of the second set associated with the identified one or more unknown variables, the indexing of each observation of the second set being performed with the corresponding one or more variables and target value of each observation of the second set.

Claim 7. (Currently Amended)  The computer-implemented method of claim 1, wherein collecting the second set of observations further comprises:
collecting in real time the second set of 
storing the collected second set of observations; and
providing an access to the collected second set of observations before a predetermined period of time elapsed.

Claim 8. (Previously Presented)  The computer-implemented method of claim 1, further comprising after loading the trained model:
providing one or more options by setting input variables of a set of input variables with a value; and
computing an outcome for the trained model by using the provided one or more options.

Claim 9. (Previously Presented)  The computer-implemented method of claim 8, wherein providing one or more options further comprises:
computing combinations of the values of input variables, and 
wherein computing an outcome for the trained model further comprises:
computing an outcome for the trained model by using the combinations computed.

Claim 10. (Currently Amended)  The computer-implemented method of claim 9, further comprising 



after computing combinations of the values of input variables:
receiving values of variables of the second set of observations,
computing combinations of the values of input variables and values of variables of the second set of observations, and
computing an outcome for the trained model by using the combinations of the values of input variables and of variables of the second set of 

Claim 11. (Cancelled) 

Claim 12. (Currently Amended) A non-transitory computer readable storage medium having recorded thereon a computer program that when executed by a computer causes the computer to implement a method for updating a model configured to output predictions on a system, the method comprising:
obtaining a first set of observations of similar events, each observation being a set of one or more variables representing a state of the system at a given point in time, each variable being associated with a value corresponding to the observation, each observation being associated with a target value, the target value being a value of a target variable of the observation, the target variable being a variable representing a prediction of a behavior of the system for the observation;
generating an index of the observations of the first set by indexing each observation of the first set with its corresponding one or more variables and target value so that each observation of the first set can be retrieved from the index with a search based on at least one exact value of a variable of the observation;
obtaining the model;
training the obtained model with the first set of observations, the model being trained for, based on a given observation, evaluating a corresponding target variable;
storing the trained model;
collecting a second set of observations of current events that are similar to the events of the first set of observations, each observation of the second set being a set of variables, the observations of the second set including at least the same variables as the observations of the first set;
filtering the variables of the observations of the second set by identifying, from the variables of the observations of the second set, smaller variance in a number of than that of one or more other variables of the variables of the observations of the second set;
receiving, on the index, a query allowing a selection of a subset of the first set of observations, the query being performed with one or more of the identified of the identified of the identified variables;
returning, as a result of the query, a subset of the first set of observations;
obtaining the model trained with the first set of observations;
training the model with the returned subset of the first set of observations, the model being trained for, based on a given observation, evaluating a corresponding target variable; and
loading the model trained with the returned subset of the first set of observations, for use.
Claim 13. (Currently Amended) A server comprising: 
processing circuitry coupled to a memory, the memory having recorded thereon a computer program for updating a model configured to output predictions on a system, the processing circuitry implementing the computer program by being configured to: 
obtain a first set of observations of similar events, each observation being a set of one or more variables representing a state of the system at a given point in time, each variable being associated with a value corresponding to the observation, each observation being associated with a target value, the target value being a value of a target variable of the observation, the target variable being a variable representing a prediction of a behavior of the system for the observation;
generate an index of the observations of the first set by indexing each observation of the first set with its corresponding one or more variables and target value so that each observation of the first set can be retrieved from the index with a search based on at least one exact value of a variable of the observation;
obtain the model;
train the obtained model with the first set of observations, the model being trained for, based on a given observation, evaluating a corresponding target variable;
store the trained model;
collect a second set of observations of current events that are similar to the events of the first set of observations, each observation of the second set being a set of variables, the observations of the second set including at least the same variables as the observations of the first set;
filter the variables of the observations of the second set by identifying, from the variables of the observations of the second set, smaller variance in a number of than that of one or more other variables of the variables of the observations of the second set,
receive, on the index, a query allowing a selection of a subset of the first set of observations, the query being performed with one or more of the identified of the identified of the identified 
return, as a result of the query, a subset of the first set of observations;
obtain the model trained with the first set of observations;
train the model with the returned subset of the first set of observations, the model being trained for, based on a given observation, evaluating a corresponding target variable; and
load the model trained with the returned subset of the first set of observations, for use.
Claim 14. (Original) The server of claim 13, wherein the server is connected to a client computer from which the query on the index is generated.


Reasons for Allowance
Claims 1, 6-10, and 12-14, as shown in the above Examiner’s Amendment, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the following limitations of claim 1, particularly in combination with the remaining limitations of the claim:
filtering the variables of the observations of the second set by identifying, from the variables of the observations of the second set that exhibit a smaller variance in a number of successive observations in the second set of observations than that of one or more other variables of the variables of the observations of the second set;
receiving, on the index, a query allowing a selection of a subset of the first set of observations, the query being performed with one or more of the identified variables of the second set of observations and specifying the values of the one or more of the identified variables so that the subset is retrieved based on the exact values of the one or more of the identified variables.

 The prior art also does not teach or fairly suggest the corresponding limitations of claims 12 and 13, particularly in combination with the remaining limitations of those claims.
The closest prior art of record is discussed below.
Marcharet (US 2013/0254153 A1) teaches retraining a classification model using an identified subset of the training data, as discussed in the previous office action. However, Marcharet does not teach the claimed “index” feature and the above-quoted limitations pertaining to the use of the index.
Baxter (US20080281764A1) teaches the use of an inverted index. However, Baxter does not teach “filtering the variables of the observations of the second set by identifying, from the variables of the observations of the second set that exhibit a smaller variance in a number of successive observations in the second set of observations than that of one or more other variables of the variables of the observations of the second set” and then querying the inverted index using the variables identified in the filtering operation.  
Supplemental reference Liu (US 2009/0074306 A1), which is newly made of record, teaches low variance features in general (see [0045]), but does not suggest the limitations of claim 1 quoted above, which specifically identifies smaller-variance variables to perform the operation of “receiving, on the index, a query allowing a selection of a subset of the first set of observations, the query being performed with one or more of the identified variables of the second set of observations and specifying the values of the one or more of the identified variables so that the subset is retrieved based on the exact values of the one or more of the identified variables.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                                                                                                                                                                                                                              



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124